 

Exhibit 10.6

 

GUARANTY OF NON-RECOURSE CARVE-OUTS

 

Date: August 19, 2015     Borrower: BR ASHTON I OWNER, LLC, a Delaware limited
liability company     Guarantor: BLUEROCK RESIDENTIAL GROWTH REIT, INC., a
Maryland corporation

 

Guarantor's Notice Address:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan Ruddy & Michael L. Konig, Esq.

 

Lender: Sun Life Assurance Company of Canada, a Canadian corporation, together
with other holders from time to time of the Note (as herein defined).

 

Lender's Notice Address: c/o Sun Life Assurance Company of Canada   One Sun Life
Executive Park   Wellesley Hills, Massachusetts 02481   Attention:  Mortgage
Investments Group

 

State:   North Carolina     Note: a Promissory Note from AR I Borrower, LLC, a
Delaware limited liability company (“Original Borrower”) to Lender dated
November 22, 2013 in the original principal amount of $31,900,000, as assumed by
Borrower by that certain Note, Deed of Trust and Related Loan Documents
Assignment, Assumption and Modification Agreement dated of even date herewith
(the “Assignment Agreement”), and all replacements, substitutions,
modifications, renewals and extensions thereof.     Property: the land,
improvements and personal property located at 10320 Grobie Way, Mecklenburg
County, North Carolina more particularly described in the Mortgage.    
Mortgage: a certain Deed of Trust and Security Agreement and Fixture Filing from
Original Borrower to Lender encumbering the Property, dated November 22, 2013,
and recorded in the Mecklenburg County Register of Deeds, Book 28849, Page 636,
as assumed by Borrower by the Assignment Agreement, and all modifications or
amendments thereto or extensions thereof.

 

Master Lease: Not applicable.

 

 

 

 

1.          Definition of Terms. As used herein, the terms defined above shall
have the meanings given above and any capitalized terms not defined herein shall
have the meanings given them in the Mortgage.

 

2.          Guaranty. Guarantor acknowledges that because of Guarantor’s
relationship to Borrower, Guarantor will substantially benefit from the
assumption of the loan by Borrower evidenced by the Assignment Agreement (as
such loan is evidenced by the Note). For this and other valuable consideration,
Guarantor hereby assumes liability for, hereby agrees to pay, and hereby
guarantees payment to Lender of, all claims, demands, liabilities, losses,
damages, judgments, penalties, costs and expenses, including, without
limitation, reasonable attorney’s fees and disbursements (collectively, “Damages
and Expenses”), which may be imposed upon, asserted against or incurred or paid
by Lender by reason of, on account of or in connection with, any of the
following:

 

(a)          all Damages and Expenses incurred by Lender due to any of the
following: (i) any security deposits of tenants of the Property (not previously
applied to remedy tenant defaults) which have not been paid over to Lender after
an Event of Default; (ii) any rents prepaid by any tenant of the Property more
than one (1) month in advance and not paid to Lender within fifteen (15) days of
receipt thereof; (iii) any insurance proceeds or condemnation awards received by
Borrower and not applied according to the terms of the Mortgage; provided,
however, Guarantor will not be personally liable for any failure described in
this Section 2(a)(iii) if Borrower is unable to apply insurance proceeds or
condemnation awards as required by Lender because of a valid, final,
unappealable order issued by a court of competent jurisdiction in a judicial
proceeding; (iv) repairs to the Property resulting from a casualty not
reimbursed by insurance, to the extent insurance coverage for such repairs was
required by the Loan Documents; (v) fraud, material misrepresentation or bad
faith on the part of Borrower or Guarantor in connection with the loan evidenced
by the Note; (vi) any event or circumstance for which Borrower is obligated to
indemnify Lender under the provisions of the Mortgage respecting Hazardous
Substances, Contamination or Clean-Up; (vii) waste of the Property by Borrower,
except for ordinary wear and tear, casualty and condemnation; (viii) Borrower’s
failure to pay real estate taxes or other assessments against the Property (but
subject to the provisions of Section 4.1(c) of the Mortgage regarding Lender’s
failure to pay the same, in which event, Guarantor shall have no liability
hereunder); or (ix) Borrower’s failure to comply with the Americans with
Disabilities Act of 1990, as amended (“ADA”) (provided that Guarantor shall not
be liable hereunder for ADA violations relating to the original construction of
the Improvements);

 

(b)          all rents, issues and profits from the Property collected by
Borrower after an Event of Default has occurred and is continuing or after an
event or circumstance has occurred and is continuing which with the passage of
time or the giving of notice, or both, would constitute an Event of Default,
unless such rents, issues and profits are applied to the normal operating
expenses of the Property or to the Secured Debt; provided, however, Guarantor
will not be personally liable for any failure described in this Section 2(b) if
Borrower is unable to apply rents and security deposits as required by Lender
because of a valid, final, unappealable order issued by a court of competent
jurisdiction in a judicial proceeding;

 

2 

 

 

(c)          default in timely payment and performance of all obligations of
either landlord or tenant under the Master Lease (as defined elsewhere in the
Loan Documents) that may be applicable to the Property.

 

(d)          the cost to repair any Casualty (as defined in the Mortgage) having
a repair estimate as determined by the Lender equal to or less Three Hundred
Thousand Dollars ($300,000.00); provided, however, Guarantor’s liability for the
cost to repair any such Casualty will be released by Lender upon the Borrower’s
or Guarantor’s satisfactory lien-free completion of such repair, as determined
by the Lender in the Lender’s sole discretion.

 

Additionally, notwithstanding other provisions of this paragraph 2, the loan
evidenced by the Note and other Loan Documents shall become fully recourse debt
to Borrower and Guarantor(s) if any of the following occur:

 

(a)          Borrower secures either junior financing secured by the Property or
mezzanine financing secured by interests in Borrower (collectively, “Junior
Loan”) without written authorization from Lender; or

 

(b)          Borrower pays any amount toward a Junior Loan at a time when there
is an Event of Default under Lender’s loan, regardless of whether the Junior
Loan was authorized or unauthorized by Lender; or

 

(c)          Borrower files any petition under Chapter 11 of the United States
Bankruptcy Code or under any other form of insolvency law, or any petition
seeking any liquidation, dissolution, or similar relief under any present or
future federal or state bankruptcy, insolvency or debtor relief acts or
laws(collectively, “Insolvency Petition”); or

 

(d)          any such Insolvency Petition is filed against Borrower and Borrower
cooperates with or acquiesces to such filing, fails to take commercially
reasonable efforts to have the same dismissed (provided, however, commercially
reasonable efforts shall not require the members of Borrower to make any capital
contributions in connection with such efforts) or otherwise resists or opposes
the lifting of the automatic stay by the bankruptcy court to permit Lender to
foreclose the Mortgage.

 

3.          Primary and Continuing Nature of Guaranty. The liability of
Guarantor hereunder is present, absolute, unconditional, continuing, primary,
direct and independent of the obligations guaranteed hereby. Lender shall not be
required to pursue any other remedies before invoking the benefits of this
Guaranty, including, without limitation, its remedies under the Note, the
Mortgage and the other Loan Documents. The liability of Guarantor shall remain
and continue in full force and effect notwithstanding:

 

(a)          Borrower’s lack of liability, for any reason, for payment and
performance of all or any part of the obligations guaranteed hereby;

 

3 

 

 

(b)          the voluntary or involuntary liquidation, dissolution, sale of all
or substantially all of the property described in the Mortgage and the other
Loan Documents, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or any similar proceeding affecting
Borrower or any of its assets;

 

(c)          the release of Borrower from the observance of any of the
agreements, covenants, terms or conditions contained in the Note, the Mortgage
and the other Loan Documents by operation of law; and

  

(d)          any defenses or rights of set-off or counter claims which Borrower
may have or assert.

 

4.          Representations and Warranties. Guarantor represents and warrants
that the following are true, correct and complete as of the date hereof:

 

(a)          Each and every warranty and representation made by Borrower in the
Note, the Mortgage and the other Loan Documents is, to the best of Guarantor’s
knowledge, true, correct and complete.

 

(b)        This Guaranty constitutes a legal, valid and binding obligation of
Guarantor, and is fully enforceable in accordance with its terms.

 

(c)          Neither the execution nor delivery of this Guaranty nor fulfillment
of nor compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in a creation of any lien, charge or encumbrance upon
any property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound.

 

(d)          Neither Guarantor, nor Borrower, nor any beneficial owner of the
Property is a Related Party of Lender. “Related Party” means an officer,
director, employee, significant shareholder, or such person’s spouse or minor
child.

 

5.          Financial Statements. Immediately upon demand by Lender, Guarantor
shall deliver to Lender current, signed, and dated financial statements
detailing the income, assets and liabilities of Guarantor, in form and substance
satisfactory to Lender.

 

6.          Waivers by Guarantor. Guarantor hereby waives:

 

(a)          any right to require Lender to: (i) proceed against Borrower; (ii)
proceed against, exhaust or participate in any security held by Lender for the
payment and performance of the obligations guaranteed hereby; or (iii) pursue
any other remedy Lender has or to which Lender may be entitled;

 

(b)          any right of subrogation Guarantor has, or to which Guarantor may
be entitled, in and to the benefit of any security which Lender may at any time
hold in connection with the obligations guaranteed hereby until such obligations
have been paid and performed in full;

 

4 

 

 

(c)          notice of the acceptance of this Guaranty and presentment, demand,
protest and notice of protest, nonpayment, default or dishonor of the
obligations guaranteed hereby or any renewal or extension thereof;

 

(d)          diligence on the part of Lender in the collection of the monetary
sums included in the obligations guaranteed hereby, notice of the failure of
Borrower to pay or perform all or any of such obligations in a timely manner,
and diligence on the part of Lender in preserving the liability of any person on
any of such obligations; and

 

(e)          any other right Guarantor otherwise might have or might have had
under the provisions of Section 26-7 of the North Carolina General Statutes, et.
Seq. and/or any other North Carolina laws.

 

7.          No Waiver by Lender. No failure, omission or delay on the part of
Lender in exercising any rights hereunder or in taking any action to collect or
enforce payment or performance of the obligations guaranteed hereby or in
enforcing observance or performance of any agreement, covenant, term or
condition to be performed or observed under the Note, the Mortgage or the other
Loan Documents, either against Borrower or any other person liable therefore
shall operate as a waiver of any such right or in any manner prejudice the
rights of Lender against Guarantor.

 

8.          Subordination. Guarantor hereby agrees that any claim for repayment
it may have with respect to any amount it advances or becomes obligated to
advance because of this Guaranty shall be at all times subordinate to the claims
of Lender under the Note, the Mortgage and the other Loan Documents in all
respects, including, without limitation, priority of lien and time of payment.

 

9.          Multiple Guarantors. If there is more than one Guarantor:

 

(a)          the obligations, covenants, warranties and representations of each
Guarantor shall be joint and several;

 

(b)          the granting of a written release of liability hereunder of less
than all of the Guarantors shall be effective with respect to the liability
hereunder only of those specifically so released, but shall in no way affect the
liability hereunder of any Guarantor not so released; and

 

(c)          each Guarantor waives any right to require Lender to proceed
against any other Guarantor. Any prior or subsequent guaranty to Lender shall
not be deemed to be in lieu of or to supersede or terminate this Guaranty but
shall be construed as an additional or supplementary guaranty unless otherwise
expressly provided therein.

 

10.         General.

 

(a)          Costs and Expenses. Guarantor shall pay all reasonable attorneys’
fees, costs and expenses actually incurred by Lender in the enforcement of this
Guaranty at standard hourly rates and without regard to any statutory
presumption, including, without limitation, any presumption set forth in S.C.
Gen Stat. Section 6-21.2.

 

5 

 

 

(b)          Governing Law. This Guaranty shall be enforced and construed in
accordance with the laws of the State and Guarantor waives the right to be sued
elsewhere.

 

(c)          Successors and Assigns. If Guarantor is a natural person or
persons, this Guaranty shall not be discharged or in any way affected by the
death of Guarantor (or any one of them if Guarantor consists of more than one
natural person). This Guaranty shall be binding upon Guarantor and the heirs,
successors and legal representatives of Guarantor, and shall inure to the
benefit of Lender and the successors, assigns and legal representatives of
Lender. Guarantor may not assign its rights or delegate its duties under this
Guaranty. The transfer or assignment by Lender of the Note shall operate as a
transfer or assignment to the transferee or assignee of this Guaranty and all
rights and privileges hereunder.

 

(d)          Cumulative Remedies. All of Lender’s rights, remedies and recourse
under the Note, the Mortgage and the other Loan Documents, or this Guaranty, are
non-exclusive, separate and cumulative and may be pursued separately,
successively or concurrently, and the exercise of any one of more of them shall
in no way limit or prejudice any other legal or equitable right, remedy or
recourse to which Lender may be entitled.

 

(e)          Gender and Number. Whenever the context so requires the masculine
gender shall include the feminine and/or neuter and the singular number shall
include the plural and conversely in each case.

 

(f)          Modification. No provision hereof shall be modified or limited
except by a written agreement expressly referring hereto and to the provision so
modified or limited and signed by Guarantor and Lender, nor shall this Guaranty
be modified or limited by course of conduct, usage or trade, or by the law of
merchants.

 

(g)          Severability. In case any one or more of the provisions contained
in this Guaranty shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Guaranty shall be
construed as if such invalid, illegal or unenforceable provision has never been
contained herein.

 

(h)          Notices. Any notice, request, demand or other communication
required or permitted under this Guaranty (unless otherwise expressly provided
therein) shall be given in writing by delivering the same in person to the
intended addressee, by overnight courier service with guaranteed next day
delivery or by certified United States Mail postage prepaid sent to the intended
addressee at the applicable Notice Address or to such different address as
either Guarantor or Lender shall have designated by written notice to the other
sent in accordance herewith. Such notices shall be deemed given when received
or, if earlier, in the case of delivery by courier service with guaranteed next
day delivery, the next day or the day designated for delivery, or in the case of
delivery by certified United States Mail, 2 days after deposit therein. No
notice to or demand on Guarantor in any case shall of itself entitle Guarantor
to any other or further notice or demand in similar or other circumstances.

 

6 

 

 

(i)          Survival. This Guaranty and the obligations of Guarantor hereunder
shall survive the discharge of the Mortgage, whether through full payment of the
Note, foreclosure, deed in lieu of foreclosure or otherwise.

 

 

[The remainder of this page is intentionally blank. Signatures to follow]

 

7 

 

 

[Signature Page for Guaranty]

 

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
first above written.

 

WITNESS:   GUARANTOR:             BLUEROCK RESIDENTIAL GROWTH REIT, INC.        
/s/ Molly Brown   By: /s/ Michael Konig         Name: Molly Brown   Name:
Michael Konig           /s/ Dale Pozzi   Title: Authorized Signatory          
Name: Dale Pozzi      

 



CHARLOTTE 134010

8 

 

